Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/27/2021 and 6/14/2022 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 17 and 19-20 of U.S. Patent No. 11,157,416. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims would be obvious over those of the parent.
17/502,504 (Instant Application)
US Patent No. 11,157,416
8. (New) An apparatus, comprising:
	a first memory plane operable to store a first copy of a set of firmware code;
	a second memory plane operable to store a second copy of the set of firmware code; and
	a controller coupled with the first memory plane and the second memory plane, the controller operable to cause the apparatus to:
	perform a first read operation on a first page, of the first memory plane, that has a page address and that is operable to store first data representative of a first subset of the set of firmware code; and
	perform, concurrent with the first read operation, a second read operation on a second page, of the second memory plane, that has the page address and that is operable to store second data representative of a second subset of the set of firmware code that is different than the first subset.




9. (New) The apparatus of claim 8, further comprising:
	a third memory plane operable to store a third copy of the set of firmware code, wherein the controller is further operable to cause the apparatus to:
	perform, concurrent with the first and second read operations, a third operation on a third page, of the third memory plane, that has the page address and that is operable to store a third subset of the set of firmware code that is different than the first subset and the second subset.  



10. (New) The apparatus of claim 8, wherein the controller is further operable to cause the apparatus to:
	perform a third read operation on a third page, of the first memory plane, that has a second page address and that is operable to store a third subset of the set of firmware code; and
	perform, concurrent with the third read operation, a fourth read operation on a fourth page, of the second memory plane, that has the second page address and that is operable to store a fourth subset of the set of firmware code that is different than the third subset.

17. (New) An apparatus, comprising:
	a first memory plane operable to store a first copy of a set of firmware code;
	a second memory plane operable to store a second copy of the set of firmware code; and
	a controller coupled with the first memory plane and the second memory plane, the controller operable to cause the apparatus to:
	write first data representative of a first subset of the set of firmware code to a first page with a page address in the first memory plane; and
	write second data representative of a second subset of the set of firmware code to a second page with the page address in the second memory plane, wherein the second subset is different than the first subset.  

18. (New) The apparatus of claim 17, wherein the apparatus further comprises a third memory plane, and wherein the controller is further operable to cause the apparatus to: 
	write third data representative of a third subset of the set of firmware code to a third page with the page address in the third memory plane, wherein the third subset is different than the first subset and the second subset.  

19. (New) The apparatus of claim 17, wherein the controller is further operable to cause the apparatus to:
	write third data representative of a third subset of the set of firmware code to a third page with a second page address in the first memory plane, wherein the third subset is different than the first subset and the second subset; and
	write fourth data representative of a fourth subset of the set of firmware code to a fourth page with the second page address in the second memory plane, wherein the fourth subset is different than the first subset, the second subset, and the third subset.  

21. (New) The apparatus of claim 17, wherein the controller is further operable to cause the apparatus to:
	write, to the first page, one or more bits that indicate a version of the first copy of the set of firmware code; and
	write, to the second page, one or more bits that indicate a version of the second copy of the set of firmware code.

13. (Previously Presented) An apparatus, comprising:
	a first memory plane operable to store a first copy of a set of firmware code;
	a second memory plane operable to store a second copy of the set of firmware code; and
	a controller coupled with the first memory plane and the second memory plane, the controller operable to: 	initiate a first read operation to read a first subset of the set of firmware code from a first page with a first page address, wherein the first page is within the first memory plane; 
	initiate a second read operation to read, concurrent with the first read operation, a second subset of the set of firmware code from a second page with the first page address, the second subset different than the first subset, wherein the second page is within the second memory plane; and
	execute the first subset of the set of firmware code based at least in part on the first read operation, the second subset of the set of firmware code based at least in part on the second read operation, or both.

20. (Original) The apparatus of claim 13, further comprising: a third memory plane operable to store a third copy of the set of firmware code, wherein the controller is further operable to:
	initiate a third read operation to read, concurrent with the first and second read operations, a third subset of the set of firmware code from a third page with the first page address, wherein the third page is within the third memory plane; and
	execute the third subset of the set of firmware code based at least in part on the third read operation.

19. (Original) The apparatus of claim 13, wherein the controller is further operable to:
	initiate a third read operation to read a third subset of the set of firmware code from a third page with a second page address, wherein the third page is within the first memory plane; and
	initiate a fourth read operation to read, concurrent with the third read operation, a fourth subset of the set of firmware code from a fourth page with the second page address, wherein the fourth page is within the second memory plane.


See claim 13 above. An apparatus to read data of a particular layout renders corresponding writing of data in that particular layout obvious.













See claim 20 above.







See claim 19 above











17. (Original) The apparatus of claim 16,
	wherein the first plurality of write operations are operable to change, in each page of the first memory plane, at least one logic value representing an update status for a respective subset of the set of firmware code; and
	wherein the second plurality of write operations are operable to change, in each page of the second memory plane, at least one logic value representing an update status for a respective subset of the set of firmware code.


	Aside from reciting “perform” or “initiate”, or replace of similar wording, the corresponding claims appear to refer to substantially the same subject matter.

Allowable Subject Matter
Claims 2-7 are allowed.
Claims 11-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record appear to teach or suggest, as a whole:
[CLM 2]
An apparatus, comprising:
a first memory plane operable to store a first copy of a set of firmware code;
a second memory plane operable to store a second copy of the set of firmware code; and
a controller coupled with the first memory plane and the second memory plane, the controller operable to cause the apparatus to:
read first data from a first page with a first page address in the first memory plane concurrently with reading second data from a second page with the first page address in the second memory plane, wherein the first data is representative of a first subset of the set of firmware code, and wherein the second data is representative of a second subset of the set of firmware code that is different than the first subset; and
read, based at least in part on skipping reading a third page and fourth page each with a second page address that is consecutive with the first page address, third data from a fifth page with a third page address in the first memory plane concurrently with reading fourth data from a sixth page with the third page address in the second memory plane, wherein the third data is representative of a third subset of the set of firmware code and wherein the fourth data is representative of a fourth subset, of the set of firmware code, that is different than the third subset.

Claim 2 describes an apparatus, comprising a plurality of memory planes, where each memory plane comprises a copy of a set of firmware code, and where a controller reads the firmware code from the planes by using a set of page addresses which skip a number of consecutive page addresses.
The closest prior art of record, Liang US 2014/0331033, discloses storing copies of firmware code in different dies. The copies of firmware code disclosed mirror each other in the respective dies. In a first scheme, accesses are made to alternating planes, where a first die returns all odd segments and a second die returns all even segments [Fig. 9]. In a second scheme, a first portion of the firmware is entirely read from the first die and a second portion of the firmware is entirely read from the second die [Fig. 10].
In contrast, the claims describe a read process which takes advantage of a data layout where the mirrored data are offset by one position between the planes. The claimed read process accesses different subsets of the set of firmware code from each plane as a result of the offset. The claimed read process further skips the next consecutive page address (to avoid reading data already represented in the first pass).
	While other prior art of record does disclose the use of superpages (see Cai’s “Error characterization, mitigation, and recovery in flash-memory-based solid-state drives”). An operation on a superpage corresponds to a multi-plane read or write. This operation is performed by reading or writing to all pages having the same page address in parallel using shared circuitry. However, while the disclosed methods of reading and writing result in different data being written across the planes, the disclosed methods do not result in each plane storing a copy of the set of firmware code, nor do they support a superpage read process where a page address is skipped to reach new subsets of the firmware code.
	Accordingly, claim 2 is allowed. Claims 3-7 recite similar subject matter and are allowed on similar grounds.

	Claims 11-16 incorporate subject matter of claim 8. Claim 20 incorporates the subject matter of claim 17. Claims 8 and 17 are rejected as above, but only on the grounds of non-statutory double patenting. This indicates claims dependent therefrom would be allowable if the additional subject matter is not obvious in view of the parent claim.
Claims 11-16 and 20 each recite additional subject matter, which in combination with the other features, is not considered obvious in view of the corresponding parent claim, and hence are indicated herein as containing allowable subject matter:
	Claim 11 specifies additional details of the data layout of the subsets of firmware being read, and is considered to contain allowable subject matter.
	Claim 12 recites a read process including skipping particular pages in the memory planes, similar to claim 2, and are considered to contain allowable subject matter.
	Claims 13-14 discuss error detection and handling thereof, and are considered to contain allowable subject matter.
	Claims 15-16 discuss the detection of data having a different update status, and handling thereof, and are considered to contain allowable subject matter.
	Claim 20 specifies that the second page address accessed is not consecutive with the prior accessed page address. This indicates a read process which skips a page address, similarly to claim 2, and is considered to contain allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136